DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19, 20, 22, and 25-29 directed to an invention non-elected without traverse.  Accordingly, claims 19, 20, 22, and 25-29 been cancelled.

Allowable Subject Matter
Claims 1-12, 18, and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20170281981 A1 teaches radiation therapy systems and methods comprising: a beam transport system and a range shifter comprised of a pair of wedges, wherein a position of said wedges may be adjusted to affect the energies of particles in the beam to deliver a dose to an object.
However, none of the prior art teach a particle accelerator system comprising a carrier comprising openings including a first opening and a second opening, and a control system to control movement of the particle beam to the first opening to enable at least part of the particle beam to reach the patient, to change an energy of the particle beam while the particle beam remains stationary at the first opening, and to control movement of the particle beam from the first opening to the second opening; and/or a carrier comprising an opening, and a control system to control movement of the particle beam to a first part of the opening to enable at least part of the particle beam to reach the patient, to change an energy of the particle beam while the particle beam remains stationary at the first part of the opening, and to control movement of the particle beam from the first part of the opening to a second part of the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884